 Case 18-31185      Doc 98     Filed 02/12/19 Entered 02/12/19 15:19:56       Desc Main
                                 Document     Page 1 of 1


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                          )      Chapter 11
                                                )
HARLOW N. HIGINBOTHAM,                          )      Case No. 18 B 31185
                                                )
                             Debtor.            )      Hon. LaShonda A. Hunt

NOTICE OF WITHDRAWAL OF DEBTOR’S MOTION TO AUTORIZE AND DIRECT
   DEBTOR AND SUSAN HIGINBOTHAM TO ENDORSE NORTHERN TRUST
COMPANY CHECKS FOR DEPOSIT AND AUTHORIZE DEBTOR TO DISBURSE TO
                SUSAN HIGINBOTHAM [Docket No. 65]


       The Debtor, Harlow N. Higinbotham, does hereby withdraw his Motion To Authorize and
Direct Debtor And Susan Higinbotham To Endorse Northern Trust Company Checks For
Deposit And Authorize Debtor To Disburse To Susan Higinbotham filed with the Court on
January 24, 2019 [Docket No. 65].



                                                Respectfully submitted,

                                                /s/ Gregory K. Stern
                                                Debtor’s Attorney, Gregory K. Stern

Dated: February 12, 2019




Gregory K. Stern (Atty. ID #6183380)
Monica C. O’Brien (Atty. ID #6216626)
Dennis E. Quaid (Atty. ID #02267012)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard
Suite 1442
Chicago, Illinois 60604
(312) 427-1558
